DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobrovolsky (US 7,503,555 B2).  Dobrovolsky discloses a printing system that outputs first elements and second elements to a bookbinding machine performing bookbinding of books by combining the first elements and the second elements, the system comprising: a first printing section including a first printing machine (40) configured to print the first elements, the first printing section configured to output the first elements sequentially; a second printing section including a second printing machine (30) configured to print the second elements, the second printing section configured to output the second elements sequentially, wherein at least one of the first printing machine and the second printing machine is configured to receive printing order data indicating a printing order with regard to a plurality of jobs (see col. 7, lines 45-55), and the at least one of the first printing machine and the second printing machine is configured to perform printing referring to the printing order data so that an inserting order in unit of job to the bookbinding machine of the first elements output from the first printing section coincides with an inserting order in unit of job to the bookbinding machine of the second elements output from the second printing section (see col. 5, lines 15-40); and a print control apparatus (10) configured to generate, as the printing order data, first printing order data indicating a printing order of the first elements (see col. 7, lines 45-55) and second printing order data indicating a printing order of the second elements (see col. 7, lines 25-35), to output the first printing order data to the first printing machine, and to output the second printing order data to the second printing machine, wherein the first printing machine is configured to print the first elements in the printing order indicated by the first printing order data, the second printing machine is configured to print the second elements in the printing order indicated by the second printing order data, and the print control apparatus is configured to generate the first printing order data and the second printing order data, so that the inserting order in unit of job to the bookbinding machine of the first elements output from the first printing section coincides with the inserting order in unit of job to the bookbinding machine of the second elements output from the second printing section (see col. 5, lines 25-40).  The first printing machine is configured to generate the printing order data indicating the printing order at time of printing the first elements with regard to the plurality of jobs (see col. 7, lines 45-55), and to output the printing order data to the second printing machine (see col. 2, lines 54-60 and col. 8, lines 30-33), and the second printing machine is configured to determine a printing order of the second elements based on the printing order data (see col. 7, lines 25-35), so that the inserting order in unit of job to the bookbinding machine of the first elements output from the first printing section coincides with the inserting order in unit of job to the bookbinding machine of the second elements output from the second printing section, and to print the second elements in the determined printing order.  The second printing machine is configured to generate the printing order data indicating the printing order at time of printing the second elements with regard to the plurality of jobs (see col. 7, lines 25-35), and to output the printing order data to the first printing machine (see col. 2, lines 54-60 and col. 8, lines 30-33), and the first printing machine is configured to determine a printing order of the first elements based on the printing order data, so that the inserting order in unit of job to the bookbinding machine of the first elements output from the first printing section coincides with the inserting order in unit of job to the bookbinding machine of the second elements output from the second printing section (see col. 7, lines 45-55), and to print the first elements in the determined printing order. The first element is a book body (see col. 6, lines 40-41), and the second element is a cover (see col. 4, lines 5-10).  The first printing machine is a continuous feed printing machine (see col. 7, lines 55-60), and the second printing machine is a sheet fed printing machine (see col. 6, lines 5-20).  The second printing section further includes a processing apparatus configured to perform processing other than printing on the second elements printed by the second printing machine (see col. 6, lines 10-15). 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henry (US 8,498,730 B2) discloses a similar device in which a controller sends print order information regarding covers and text blocks to a printer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653